Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2022.
Applicant's election with traverse of Group I in the reply filed on 8/12/2022 is acknowledged.  The traversal is on the ground(s) that due to the similarities between the claims a serious burden is not present.  This is not found persuasive because a search of the groups would require searching different classifications and employing different search strategies.  Art directed to the claims of one group would not necessarily encompass the claims of the other group.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (He, Highly Efficient and Stable Perovskite Solar Cells Enabled by Low-Cost Industrial Organic Pigment Coating, Angew. Chem. Int. Ed., 2020, 60, pg. 2485-2492 and Supporting Information pg. 1-13).
Regarding Claim 1, He teaches a method of passivating a surface (abstract), the method comprising: providing a mixture comprising a liquid and a derivative of quinacridone (Results and Discussion 1st para.), wherein the derivative of quinacridone is at least partially dissolved in the liquid (Results and Discussion 1st para.); applying the mixture to a first surface of a film, wherein the film comprises a metal halide perovskite (Results and Discussion 1st para); and annealing the film for a time and a temperature effective to convert the derivative of quinacridone to quinacridone (Results and Discussion 1st para.).
Regarding Claims 2-3, He teaches a derivative of quinacridone having the claimed formula (Figure 1).
Regarding Claim 4, He teaches applying by spin coating (Results and Discussion 1st para.).
Regarding Claim 5, He teaches the film being methylammonium lead iodide (MAPbI3) (Results and Discussion 1st para.).
Regarding Claim 6, He teaches a combination of  isopropanol and chlorobenzene (Results and Discussion 1st para.).
Regarding Claim 7, He teaches a concentration of the derivative of quinacridone in the mixture is 2 mg/mL (Supporting Information, Device fabrication, 1st para.).
Regarding Claim 8, He teaches the time is 15 minutes and the temperature is about 145C (Results and Discussion 1st para.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712